Citation Nr: 1208850	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-29 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial disability rating than 10 percent for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to a higher initial disability rating than 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a higher initial disability rating than 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a higher initial disability rating than 10 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran received a VA examination in May 2006.  Since then, the Veteran has undergone treatment for his peripheral neuropathy.  Specifically in August 2008, the Veteran reported sudden and severe lower extremity numbness.  The Veteran reported no previous numbness of this severity.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the Veteran experienced an increase in severity since the May 2006 VA examination and the record contains evidence of treatment and complaints for peripheral neuropathy that were not considered by the previous VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  

Additionally, the board acknowledges that the Veteran is currently being treated for his peripheral neuropathy at the VA Medical Center in Loma Linda.  The RO should therefore attempt to obtain and associate with the claims file all VA treatment records from February 2011 forward.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any VA treatment records dated from February 2011 forward from the Loma Linda VA Medical Center.  All attempts to obtain these records should be documented in the claims file.

2.  The Veteran must be scheduled for a VA neurological examination to ascertain and evaluate the current level of severity of the Veteran's peripheral neuropathy of the upper and lower extremities.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should specifically state which nerve or nerves are affected and determine whether the severity of the disability is mild, moderate, or severe.  

All opinions must be supported by a complete rationale.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


